972 A.2d 1154 (2009)
199 N.J. 454
In the Matter of Howard M. DORIAN, an Attorney at Law.
D-140 September Term 2008
Supreme Court of New Jersey.
June 30, 2009.

ORDER
This matter having been duly presented to the Court, it is ORDERED that HOWARD M. DORIAN of CLIFFSIDE PARK, who was admitted to the bar of this State in 1978, and who has been suspended from the practice of law since April 25, 2005, by Orders of this Court filed March 31, 2005, and September 12, 2005, be restored to the practice of law, effective immediately.